11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of M.G., a child,           * From the 220th District Court
                                              of Comanche County
                                              Trial Court No. FM00218.

No. 11-18-00351-CV                          * June 11, 2019

                                            * Opinion by Stretcher, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s order of termination to delete grounds (D) and (E) with
respect to the father only. As modified, we affirm the judgment of the trial court.